Works, J.
This is an appeal from a judgment of nonsuit. A statement of the case is copied into the transcript, but it does not appear to have been filed in the court below after it was settled. This being so, it is no part of the record, and cannot be looked to in aid of this appeal; and as the only ruling complained of depends upon the evidence given at the trial, the position taken by the appellant has nothing to support it. (Mills v. Dearborn, 82 Cal. 51, 55.) Besides, it does not appear that the statement was used on motion for a new trial, and for that reason it cannot be the basis of an appeal from the judgment. (Jue Fook Sam v. Lord, 83 Cal. 160.) Judgment affirmed.
Fox, J., and Paterson, J., concurred.